--------------------------------------------------------------------------------

EXHIBIT 10.12


NU SKIN ENTERPRISES, INC.
SECOND OR THIRD AMENDED AND RESTATED
2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement, Participant’s award information (the
“Award Summary”), which can be accessed on the Morgan Stanley stock plan website
(currently www.stockplanconnect.com) or the website of any other stock plan
administrator selected by the Company in the future, and the Appendix for
Participant’s country contained in this agreement, if any, (collectively, this
“Agreement”) sets forth the terms and conditions of the Restricted Stock Units
granted to Participant under the Second or Third Amended and Restated Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan, as applicable (the “Plan”).  In
the event of a conflict between (i) the terms and conditions of the Plan; and
(ii) the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.  Unless otherwise defined herein, the capitalized terms in
this Agreement shall have the same defined meaning assigned to them in the Plan.
 
1.           Grant of Restricted Stock Units.
 
1.1        Grant of Restricted Stock Units.  Effective as of the date of grant
specified in the Award Summary (the “Grant Date”), the Company grants to
Participant an award of the number of Restricted Stock Units as set forth in the
Award Summary.  Each Restricted Stock Unit is a bookkeeping entry representing
the Company’s unfunded promise to deliver one Share on the terms provided herein
and in the Plan.
 
1.2         Vesting of Restricted Stock Units.  The Restricted Stock Units shall
vest on the dates (the “Vesting Dates”) and in the amounts determined by the
Committee and set forth in the Award Summary, except as otherwise provided in
this Agreement, including pursuant to Sections 1.3 and 4.
 
1.3         Termination of Continuous Service.  In the event Participant’s
Continuous Service (as defined below) is terminated for any reason prior to the
full vesting of the Restricted Stock Units, the Restricted Stock Units granted
hereunder shall terminate to the extent they are not vested as of the
termination of Participant’s Continuous Service, as determined in accordance
with Section 9(h) below, and Participant shall not have any right to receive any
Shares subject to such unvested Restricted Stock Units.
 
For purposes of this Agreement:
 
“Continuous Service” means that Participant’s service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant’s
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.



--------------------------------------------------------------------------------

1.4         Settlement of Restricted Stock Units.  Subject to the terms of the
Plan and this Agreement, Restricted Stock Units shall be settled in Shares,
provided that Participant has satisfied any Tax-Related Items pursuant to
Section 8 below.  Shares will be issued to Participant within 70 days following
the applicable Vesting Date unless subject to the terms of the Company’s
deferred compensation plan; provided, however, that if the Participant is
subject to taxation in the U.S. (a “U.S. Taxpayer”), the Restricted Stock Units
vest pursuant to Section 1.6 below and the Restricted Stock Units are considered
“non-qualified deferred compensation” subject to Section 409A of the Code (“Code
Section 409A,” and such compensation, “Deferred Compensation”), the Shares will
be issued in accordance with the following schedule: (i) if the termination
event giving rise to the vesting acceleration occurs prior to the Change in
Control and the Change in Control constitutes a “change in control event”
(within the meaning of U.S. Treasury Regulation 1.409A-3(i)(5)(i)) (a “409A
CIC”), the Shares will be issued on the date of the Change in Control, and if
the Change in Control does not constitute a 409A CIC, the Shares will be issued
on the date that is six months following the Participant’s “separation from
service” (within the meaning of Code Section 409A) (a “Separation from
Service”); (ii) if the termination event giving rise to the vesting acceleration
occurs on or following the Change in Control and the Change in Control
constitutes a 409A CIC, then the Shares will be issued within 30 days following
the Participant’s Separation from Service, and if the Change in Control is not a
409A CIC, then the Shares will be issued on the date that is six months
following the Participant’s Separation from Service.
 
Notwithstanding the foregoing, for purposes of complying with Code Section 409A,
if the Participant is  a U.S. Taxpayer, the Restricted Stock Units are
considered Deferred Compensation and the Restricted Stock Units are to be
settled in connection with a termination contemplated under Section 1.6 below,
the Company and the Participant shall take all steps necessary (including with
regard to any post-termination services by the Participant) to ensure that a
termination contemplated under Section 1.6 constitutes a Separation from
Service.  In addition, if the Restricted Stock Units are Deferred Compensation,
the Restricted Stock Units are settled upon the Participant’s Separation from
Service and the Participant is a “specified employee,” within the meaning of
Code Section 409A, on the date the Participant experiences a Separation from
Service, then the Shares will be issued on the first business day of the seventh
month following the Participant’s Separation from Service, or, if earlier, on
the date of the Participant’s death, to the extent such delayed payment is
required in order to avoid a prohibited distribution under Code Section 409A.
 
1.5        Stockholder Rights.  Unless and until Shares are issued by the
Company after the Vesting Date, Participant shall have none of the rights or
privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Restricted Stock
Units.
 
1.6         Change in Control.  Notwithstanding any provision in this Agreement
to the contrary, if, within six months prior to and in connection with a Change
in Control or within two years following such Change in Control, Participant’s
employment is terminated (i) by the Company and its Subsidiaries without Cause,
or (ii) by Participant for Good Reason, the vesting of the Restricted Stock
Units governed by this Agreement shall be accelerated such that all such
Restricted Stock Units shall be deemed to be vested in full immediately prior to
the termination of Participant’s employment.


2

--------------------------------------------------------------------------------

For purposes of this Agreement:
 
“Cause” shall mean that Participant has engaged in any one of the following:
 
(a)          a material breach by Participant of the Company’s Key Employee
Covenants, other employee covenants or any employment agreement, which breach is
not cured within any applicable cure period set forth the respective document
 
(b)         any willful violation by Participant of any material law or
regulation applicable to the business of the Company or any of its Subsidiaries;
 
(c)          Participant’s conviction of, or a plea of guilty or nolo contendere
to, a felony or any willful perpetration of common law fraud (or analogous
violation of law in a jurisdiction outside the United States); or
 
(d)          any other willful misconduct by Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or any of its Subsidiaries.
 
For purposes of the foregoing, in determining whether a “material breach” has
occurred, or whether there has been a willful violation of a “material” law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
 
“Good Reason” shall mean the occurrence any of the following events that result
in a material negative change to Participant:
 
(a)          without Participant’s consent, a material reduction in the scope of
Participant’s duties and responsibilities or the level of management to which
Participant reports;
 
(b)          without Participant’s consent, a reduction in base salary (other
than an across-the-board reduction of not more than 10% applicable to all
similarly situated employees);
 
(c)          without Participant’s consent, a material reduction in
Participant’s benefits in the aggregate (in terms of benefit levels) from those
provided to Participant under any employee benefit plan, program and practice in
which Participant participates;
 
(d)          without Participant’s consent, a relocation of Participant’s
principal place of employment of more than 50 miles from Participant’s primary
residence;
 
(e)          the failure of the Company to have a successor entity specifically
assume this Agreement or any employment agreement within 10 business days after
a Change in Control; or


3

--------------------------------------------------------------------------------

(f)          a material breach by the Company a successor entity of this
Agreement or any employment agreement.
 
Notwithstanding the foregoing, Good Reason shall only be found to exist if
Participant, not later than 90 days after the initial occurrence of an event
deemed to give rise to a right to terminate for Good Reason, has provided 30
days written notice to the Company prior to Participant’s resignation indicating
and describing the event resulting in such Good Reason, and the Company does not
cure such event (other than the event in clause vi), which shall not be subject
to cure) within 90 days following the receipt of such notice from Participant.
 
2.          Securities Law Compliance.  Participant represents that Participant
has received and carefully read a copy of the Prospectus for the Plan, together
with the Company’s most recent Annual Report to Stockholders.  Participant
hereby acknowledges that Participant is aware of the risks associated with the
Shares and that there can be no assurance the price of the Shares will not
decrease in the future.  Participant hereby acknowledges no representations or
statements have been made to Participant concerning the value or potential value
of the Shares.  Participant acknowledges that Participant has relied only on
information contained in the Prospectus and has received no representations,
written or oral, from the Company or its employees, attorneys or agents, other
than those contained in the Prospectus or this Agreement.  Participant
acknowledges that the Company has made no representations or recommendations,
and is not providing any tax, legal or financial advice, regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
 
3.          Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Restricted Stock Units subject to this Agreement in any manner other than by the
laws of descent or distribution.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void.
 
4.          Forfeiture.  If, at any time during Participant’s Continuous Service
or at any time during the 12-month period following termination of Participant’s
Continuous Service, Participant engages in conduct that constitutes Cause (as
defined above), then at the election of the Committee, (a) this Agreement and
all unvested Restricted Stock Units granted hereunder shall terminate, and (b)
Participant shall return to the Company for cancellation all Shares held by
Participant plus pay the Company the amount of any proceeds received from the
sale of any Shares, to the extent such Shares were issued pursuant to Restricted
Stock Units granted under this Agreement that vested (i) during the 12-month
period immediately preceding the Cause, or (ii) on the date of or at any time
after such Cause.
 
The forfeiture provisions of this Section 4 shall be applied by the Committee,
at its discretion, to the maximum extent permitted under applicable laws. 
Further, these provisions are in addition to, and not in lieu of, any recoupment
requirements under the Sarbanes-Oxley Act or under other applicable laws, rules,
regulations or stock exchange listing standards, including, without limitation,
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or Section 10D of the U.S. Securities Exchange Act of 1934, as amended, and
shall apply notwithstanding anything to the contrary in this Agreement or in the
Plan.


4

--------------------------------------------------------------------------------

5.          Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)          Acknowledges receipt of the Plan and represents that Participant is
familiar with the provisions of the Plan, and that Participant enters into this
Agreement subject to all of the provisions of the Plan;
 
(b)         Recognizes that the Committee has been granted complete authority to
administer the Plan in its sole discretion, and agrees to accept all decisions
related to the Plan and all interpretations of the Plan made by the Committee as
final and conclusive upon Participant and upon all persons at any time claiming
any interest through Participant in the Restricted Stock Units or the Shares
subject to this Agreement; and
 
(c)         Acknowledges and understands that the establishment of the Plan and
the existence of this Agreement are not sufficient, in and of themselves, to
exempt Participant from the requirements of Section 16(b) of the Exchange Act
and any rules or regulations promulgated thereunder, and that Participant (to
the extent Section 16(b) applies to Participant) shall not be exempt from such
requirements pursuant to Rule 16b-3 unless and until Participant shall comply
with all applicable requirements of Rule 16b-3, including without limitation,
the possible requirement that Participant must not sell or otherwise dispose of
any Shares acquired pursuant to Restricted Stock Units unless and until a period
of at least six months shall have elapsed between the Grant Date and the date
upon which Participant desires to sell or otherwise dispose of such Shares.
 
6.           Representations and Warranties.  As a condition to the receipt of
any Shares upon vesting of the Restricted Stock Units, the Company may require
Participant to make any representations and warranties to the Company that legal
counsel to the Company may determine to be required or advisable under any
applicable law or regulation, including without limitation, representations and
warranties that the Shares are being acquired only for investment and without
any present intention or view to sell or distribute any such Shares.
 
7.          Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon settlement of the Restricted Stock Units prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.


5

--------------------------------------------------------------------------------

8.          Responsibility for Taxes.  Participant acknowledges that, regardless
of any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of any Shares acquired at settlement
and the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate Participant’s liability for Tax-Related Items
or achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.
 
Full payment of the Tax-Related Items shall be made by any of the following, or
a combination thereof, subject to the Committee’s or Company’s right to
eliminate, prior to vesting, any of the following as permissible payment
methods: (i) in cash or cash equivalents (including certified check, bank check
or wire transfer of immediately available funds); (ii) by tendering previously
acquired Shares (either actually or by attestation) valued at their then-Fair
Market Value; (iii) by withholding Shares otherwise issuable in connection with
the vesting of the RSUs; (iv) through same-day voluntary or involuntary (on
Participant’s behalf pursuant to this authorization) sales through a broker if
permitted by the Company’s Securities Trading Policy; (v) withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer; or (vi) any combination of any of the foregoing. 
In the absence of Participant’s timely election or in the event Section 16(b)
applies to Participant, the Company will withhold in Shares upon the relevant
taxable or tax withholding event, as applicable.  In the event that such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, the Participant authorizes and
directs the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligation with regard to all
Tax-Related Items by one or a combination of the methods above.
 
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable withholding
rates (up to the rate that will not cause an adverse accounting consequence or
cost, including pursuant to ASC Topic 718, as applicable) in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent Shares. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, Participant is
deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.


6

--------------------------------------------------------------------------------

Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
 
9.           Nature of Grant.  In accepting the Restricted Stock Units,
Participant acknowledges, understands and agrees that:
 
(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan;
 
(b)         the grant of Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units
even if Restricted Stock Units have been awarded in the past;
 
(c)          nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the employment or service of the Employer,
the Company or any Subsidiary or be interpreted as forming or amending an
employment or services contract with the Employer, the Company or any Subsidiary
and shall not interfere with or restrict any way the ability of the Employer,
the Company or any Subsidiary, as applicable, to terminate Participant’s
employment or service relationship, if any;
 
(d)          all decisions with respect to future grants of Restricted Stock
Units or other grants, if any, will be at the sole discretion of the Committee
and/or Company;
 
(e)          Participant’s participation in the Plan is voluntary;
 
(f)          the future value of the underlying Shares is unknown,
indeterminable and unpredictable;
 
(g)          unless otherwise agreed with the Company, the Restricted Stock
Units and the Shares subject to the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of any entity of the Company;
 
(h)         in the event of the termination of Participant’s Continuous Service
(as defined above) (for any reason whatsoever, whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any), unless
otherwise determined by the Company, Participant’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate as of the date
Participant is no longer actively rendering services and will not be extended by
any notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer
providing Continuous Service for purposes of this Agreement, including whether
Participant may still be considered to be providing active service while on a
leave of absence; and


7

--------------------------------------------------------------------------------

(i)           if Participant is providing services outside the United States,
the following additional provisions shall apply:
 
(1)         Restricted Stock Units and the Shares subject to Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related pay, pension or retirement or welfare benefits or similar
mandatory payments;
 
(2)           Restricted Stock Units and the Shares subject to Restricted Stock
Units, and the income and value of same, are not intended to replace any pension
rights or compensation;
 
(3)          Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for service of any kind rendered to the
Company or to the Employer, and Restricted Stock Units are outside of the scope
of Participant’s employment agreement, if any;
 
(4)         no claim or entitlement to compensation or damages shall arise from
forfeiture of Restricted Stock Units resulting from termination of Participant’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and
 
(5)          neither the Company, the Employer nor any Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between
Participant’s local currency and the United States Dollar that may affect the
value of Restricted Stock Units or of any amounts due to Participant pursuant to
the settlement of the Restricted Stock Units or the subsequent sale of any
Shares acquired upon settlement.
 
10.         Data Privacy Notice and Consent.  Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data, as described in this Agreement and
any other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


8

--------------------------------------------------------------------------------

Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address, email address, telephone number, date of
birth, social security number, passport information, social insurance number or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares or other equivalent benefits awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
 
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative.  Participant authorizes the Company,
Morgan Stanley and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
Shares received upon vesting of Restricted Stock Units may be deposited. 
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. 
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that the Company may not be able to
grant Restricted Stock Units or other equity awards to Participant or administer
or maintain such awards.  Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan.  For more information on the consequences of his or her refusal to
consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.
 
Further, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from Participant
for the purpose of administering Participant’s participation in the Plan in
compliance with the data privacy laws in Participant’s country, either now or in
the future.  Participant understands and agrees that he or she will not be able
to participate in the Plan if Participant fails to provide any such consent or
agreement as requested by the Company and/or the Employer.


9

--------------------------------------------------------------------------------

11.         Miscellaneous Provisions.
 
11.1       Notices.  Any notice required to be given under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the sender’s local mail, registered or certified, postage prepaid and
properly addressed to the party entitled to such notice at the latest address on
file or at such other address as such party may designate by ten days advance
written notice under this Section to all other parties to this Agreement.
 
11.2      Waiver.  The failure of the Company in any instance to exercise any
rights under this Agreement, including the forfeiture rights under Section 4,
shall not constitute a waiver of any other rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Company and Participant.  Participant acknowledges that no waiver by the Company
of any breach of any provision of this Agreement shall operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by Participant or any other Participant, whether of like or different
nature.
 
11.3      Imposition of Other Requirements & Participant Undertaking.  The
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons.  Participant hereby agrees to
take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable in order to carry out the foregoing or
one or more of the obligations or restrictions imposed on either Participant or
the Shares pursuant to the provisions of this Agreement.
 
11.4       Entire Contract.  This Agreement and the Plan constitute the entire
understanding and agreement of the parties with respect to the subject matter
contained herein.  This Agreement is made pursuant to, and incorporates by
reference, the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan.
 
11.5       Language.  Participant acknowledges that he or she is sufficiently
proficient in English, or, alternatively, Participant acknowledges that he or
she will seek appropriate assistance to understand the terms and conditions in
this Agreement.  Furthermore, if Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.
 
11.6       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
 
11.7       Successors and Assigns.  The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant’s permitted assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of descent and distribution.


10

--------------------------------------------------------------------------------

11.8       Severability.  In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
 
11.9       Governing Law and Choice of Venue.  The Restricted Stock Units and
the provisions of this Agreement shall be governed by, and subject to, the laws
of the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Restricted Stock Units, the parties
hereby submit to and consent to the jurisdiction of the State of Utah, agree
that such litigation shall be conducted in the courts of Utah County, Utah, or
the federal courts of the United States for the District of Utah, where this
grant is made and/or to be performed.
 
11.10     Appendix. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Participant’s country.  Moreover, if
Participant relocates to one of the countries included in the Appendix, the
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.
 
11.11     Insider Trading Restrictions/Market Abuse Laws.  Participant
acknowledges that, depending on Participant’s country, broker’s country, or
where Shares are listed, Participant may be subject to insider trading and/or
market abuse laws which may affect Participant’s ability to accept, acquire,
sell or otherwise dispose of Shares, rights to such shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares under the Plan during such
times as Participant is considered to have “material nonpublic information” or
“inside information” regarding the Company (as defined by the laws or
regulations in the relevant jurisdiction).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
places before Participant possessed inside information.  Furthermore,
Participant could be prohibited from (i) disclosing inside information to any
third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities.  Third parties
include fellow employees.  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s insider trading policy, and the requirements of applicable laws may or
may not be consistent with the terms of the Company’s insider trading policy. 
Participant acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and that Participant should speak to his or her
personal advisor on this matter.
 
11.12     Exchange Control Tax and Foreign Asset/Account Reporting
Requirements.  Participant acknowledges that there may be exchange control, tax,
foreign asset and/or account reporting requirements which may affect
Participant’s ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage, bank account or legal entity
outside Participant’s country.  Participant may be required to report such
accounts, balances, assets and/or the related transactions to the tax or other
authorities in his or her country.  Participant also may be required to
repatriate sale proceeds or other funds received as a result of Participant’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt.  Participant acknowledges that it is
Participant’s responsibility to be compliant with such regulations, and
Participant should consult his or her personal legal advisor for any details.


11

--------------------------------------------------------------------------------

11.13      Section 409A.  The Restricted Stock Units and issuance of Shares
thereunder are intended to comply with Code Section 409A and the U.S. Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Code Section 409A or other adverse tax
consequences.  In furtherance of this intent, the provisions of this Agreement
will be interpreted, operated, and administered in a manner consistent with
these intentions.  The Committee may modify the terms of this Agreement, the
Plan or both, without the consent of the Participant, in the manner that the
Committee may determine to be necessary or advisable in order to comply with
Code Section 409A or to mitigate any additional tax, interest and/or penalties
or other adverse tax consequences that may apply under Code Section 409A if
compliance is not practical.  This Section 11.12 does not create an obligation
on the part of the Company to modify the terms of this Agreement or the Plan and
does not guarantee that the Restricted Stock Units or the delivery of Shares
upon vesting/settlement of the Restricted Stock Units will not be subject to
taxes, interest and penalties or any other adverse tax consequences under Code
Section 409A.  Nothing in this Agreement shall provide a basis for any person to
take any action against the Company or any of its Subsidiaries based on matters
covered by Code Section 409A, including the tax treatment of any amounts paid
under this Agreement, and neither the Company nor any of its Subsidiaries will
have any liability under any circumstances to the Participant or any other party
if the Restricted Stock Units, the delivery of Shares upon vesting/settlement of
the Restricted Stock Units or other payment or tax event hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Committee with respect
thereto.  Further, settlement of any portion of the Restricted Stock Units that
is Deferred Compensation may not be accelerated or postponed except to the
extent permitted by Code Section 409A.
 
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement, including the Appendix.  Within six months of the Grant Date, if
Participant has not electronically accepted this Agreement on Morgan Stanley’s
website, or the website of any other stock plan service provider appointed by
the Company, and has not otherwise rejected the grant, then this award shall
automatically be deemed accepted, and Participant shall be bound by the terms
and conditions in the Plan and this Agreement, including the Appendix.
 
12

--------------------------------------------------------------------------------

APPENDIX


FOR PARTICIPANTS OUTSIDE THE U.S.
 
NU SKIN ENTERPRISES, INC.
SECOND OR THIRD AMENDED AND RESTATED
2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
Unless otherwise defined herein, the capitalized terms in this Appendix shall
have the same defined meaning assigned to them in the Plan and the Agreement.
 
This Appendix includes special country-specific terms and conditions that apply
to Participants in the countries listed below. This Appendix is part of the
Agreement.  This Appendix also includes information of which Participant should
be aware with respect to his or her participation in the Plan.  For example,
certain individual exchange control reporting requirements may apply upon
vesting of the Restricted Stock Units and/or sale of Shares.  The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of August 2019 and is provided for informational
purposes.  Such laws are often complex and change frequently, and results may be
different based on the particular facts and circumstances. As a result, the
Company strongly recommends that Participant does not rely on the information
noted herein as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time the Restricted Stock Units vest or are settled, or Participant
sells Shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
 
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she currently is residing and/or working, transfers employment
after the Restricted Stock Units are granted to him or her, or is considered a
resident of another country for local law purposes, the terms and conditions
and/or notifications contained herein may not be applicable to him or her, and
the Company shall, in its discretion, determine to what extent such terms and
conditions contained herein shall apply to him or her.
 
DATA PRIVACY PROVISIONS APPLICABLE TO GRANTEES IN THE EUROPEAN UNION/EUROPEAN
ECONOMIC AREA


The following provision replaces Section 10 of the Agreement:


Data Collection and Usage.  Pursuant to applicable data protection laws,
Participant is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about Participant for the
exclusive legitimate purpose of granting Restricted Stock Units and
implementing, administering and managing Participant’s participation in the
Plan.  Specifics of the data processing are described below.


13

--------------------------------------------------------------------------------

Controller, EU Representative and DPO.  The Company is the controller
responsible for the processing of Participant’s personal data in connection with
the Plan.  The Company’s representative in the European Union is NSE Products
Europe BVBA, Da Vincilaan 9, 1935 Zaventem, Belgium, telephone number +32 2 722
70 00. Participant can reach the data protection officer (“DPO”) of the Company
at +1 (801) 345-1505, 75 West Center Street, Provo, Utah 84601.
 
Personal Data Subject to Processing.  The Company collects, processes and uses
the following types of personal data about Participant: Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, settled, vested,
unvested or outstanding in Participant’s favor, which the Company receives from
Participant or the Employer, as well as Participant’s hire date, term date, term
reason code, status, and Company’s Division (“Personal Data”).
 
Purposes and Legal Bases of Processing.  The Company processes the Personal Data
for the purpose of granting Restricted Stock Units, implementing, administering
and managing Participant’s participation in the Plan.  The legal basis for the
processing of the Personal Data by the Company and the third‑party service
providers described below is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and generally
administering employee equity awards.
 
Stock Plan Administration Service Providers.  The Company transfers Personal
Data to Morgan Stanley Smith Barney LLC and its affiliated companies
(collectively, “Morgan Stanley”), an independent stock plan administrator with
operations, relevant to the Company, in the United States, which assists the
Company with the implementation, administration and management of the Plan.  In
the future, the Company may select different service providers and may share
Personal Data with such service providers.  As a data controller, the Company’s
stock plan administrator will open an account for Participant to receive and
trade Shares.  Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.  Participant’s Personal Data
will only be accessible by those individuals requiring access to it for purposes
of implementing, administering and operating Participant’s participation in the
Plan.  Participant understands that Participant may request a list with the
names and addresses of any potential recipients of Personal Data by contacting
Participant’s local human resources representative.
 
International Data Transfers.  The Company and its service providers, including,
without limitation, Morgan Stanley, operate, relevant to the Company, in the
United States, which means that it will be necessary for Personal Data to be
transferred to, and processed in, the United States.  Participant understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission and that Participant’s Personal Data may not
have an equivalent level of protection as compared to Participant’s country of
residence.
 
The legal basis for the processing of the Personal Data by the Company and the
third‑party service providers is the necessity of the data processing for the
Company to perform its contractual obligations under the Agreement and generally
administering employee equity awards.
 
Data Retention.  The Company will use the Personal Data only as long as
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
tax and securities laws.  When the Company no longer needs the Personal Data,
the Company will remove it from its systems.  If the Company keeps data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis would be relevant laws or regulations.


14

--------------------------------------------------------------------------------

Data Subject Rights.  To the extent provided by law, Participant has the right
to (i) inquire whether and what kind of Personal Data the Company holds about
Participant and how it is processed, and to access or request copies of such
Personal Data, (ii) request the correction or supplementation of Personal Data
that is inaccurate, incomplete or out-of-date in light of the purposes
underlying the processing, or (iii) obtain the erasure of Personal Data no
longer necessary for the purposes underlying the processing or processed in
non-compliance with applicable legal requirements.  In addition, Participant
has, to the extent provided by law, the right to (iv) request the Company to
restrict the processing of Personal Data in certain situations where Participant
feels its processing is inappropriate, (v) object, in certain circumstances, to
the processing of Personal Data for legitimate interests, and to (vi) request
portability of Personal Data that Participant has actively or passively provided
to the Company, where the processing of such Personal Data is based on consent
or a contractual agreement with Participant and is carried out by automated
means.  In case of concerns, Participant also has the right to (vii) lodge a
complaint with the competent local data protection authority.  To receive
additional information regarding Participant’s rights, raise any other questions
regarding the practices described in this Agreement or to exercise his or her
rights, Participant should contact his or her local human resources
representative.
 
Contractual Requirement.  Participant’s provision of Personal Data and its
processing as described above is required for the performance of the Company’s
obligations pursuant to the Plan and a condition to Participant’s ability to
participate in the Plan.  Participant understands that, as a consequence of
Participant’s refusing to provide Personal Data, the Company may not be able to
allow Participant to participate in the Plan, grant Restricted Stock Units to
Participant or administer or maintain such Restricted Stock Units.  However,
Participant’s participation in the Plan and his or her acceptance of this
Agreement are purely voluntary.  While Participant will not receive Restricted
Stock Units if he or she decides against participating in the Plan or providing
Personal Data as described above, Participant’s career and salary will not be
affected in any way.  For more information on the consequences of the refusal to
provide Personal Data, Participant may contact his or her local human resources
representative.


AUSTRALIA
 
Nature of Plan.  The Plan and the Agreement is a plan to which Subdivision 83A-C
of the Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in the Act).
 
Securities Law Information.  The offer of Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Participants, which will be
provided to Participant with this Agreement.
 
Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant’s behalf.


15

--------------------------------------------------------------------------------

BELGIUM
 
Foreign Asset/Account Reporting Information.  Participant is required to report
any securities (e.g., Shares acquired under the Plan) or bank accounts
established outside of Belgium on his or her annual tax return.  In a separate
report, Belgium residents are also required to provide the National Bank of
Belgium with the account details of any such foreign accounts (including the
account number, bank name and country in which any such account was opened). 
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption.  Participant should consult a
personal tax advisor with respect to the applicable reporting obligations.
 
Stock Exchange Tax.  A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker.  The stock exchange tax may apply to transactions under the Plan, such
as the vesting of Restricted Stock Units and the sale of Shares.  Participant
should consult his or her personal tax advisor for details regarding
Participant’s obligations with respect to the stock exchange tax.
 
Asset Tax Information. Belgian resident individuals may be subject to tax on
security accounts if the total average annual value of securities (e.g., Shares)
held exceeds EUR 500,000.
 
CANADA
 
Restricted Stock Units Only Payable in Shares.  Notwithstanding any discretion
in the Plan, the Restricted Stock Units will be settled in Shares only.  The
grant of Restricted Stock Units does not provide any right for Participant to
receive a cash payment.
 
Securities Law Information.  Participant acknowledges and agrees that he or she
will sell Shares acquired through participation in the Plan only outside of
Canada through the facilities of a stock exchange on which the Shares are
listed.  The Shares are currently listed on the New York Stock Exchange in the
United States.
 
Foreign Asset/Account Reporting Information.  Participant is required to report
any specified foreign property (including Shares) annually on Form T1135
(Foreign Income Verification Statement) if the total cost of Participant’s
specified foreign property exceeds C$100,000 at any time during the year.  The
form must be filed by April 30th of the following year.  Specified foreign
property includes Shares acquired under the Plan and may include Restricted
Stock Units.  The Restricted Stock Units must be reported‒generally at a nil
cost‒if the C$100,000 cost threshold is exceeded because of other foreign
property Participant holds.  If Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares.  The ACB would normally equal the fair
market value of the Shares at vesting for Restricted Stock Units, but if
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares.  It is Participant’s responsibility to comply with applicable
reporting obligations.
 
The following provisions apply if Participant is resident in Quebec:
 
Data Privacy.  Participant hereby authorizes the Company, the Employer and their
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan.  Participant further authorizes the Company and its Subsidiaries to
disclose and discuss the Plan with their advisors.  Participant further
authorizes the Company and its Subsidiaries to record such information and to
keep such information in the his or her employee file.


16

--------------------------------------------------------------------------------

Language Consent.  The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
 
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
 
CHINA
 
The following provisions apply only to Participants who are subject to exchange
control restrictions imposed by the State Administration of Foreign Exchange
("SAFE"), as determined by the Company in its sole discretion:
 
Settlement of Restricted Stock Units.  This provision supplements Section 1.4 of
the Agreement:
 
The Restricted Stock Units will only vest if and when the Company has completed
the registration of the Plan with SAFE and provided such registration remains
effective.  If the Company is unable to complete the registration or maintain
the registration, the settlement of the Restricted Stock Units may be delayed. 
Shares issued to Participant under the Plan must be maintained in an account
with Morgan Stanley or such other broker as may be designated by the Company
until the Shares are sold through that broker.
 
Furthermore, due to regulatory requirements, Participant acknowledges and agrees
that Participant must sell any Shares issued to Participant upon vesting of the
Restricted Stock Units as soon as practicable following the termination of
Participant’s Continuous Service and in no event later than six months following
the termination of Participant’s Continuous Service, or within any other such
time frame as may be required by SAFE.  Participant agrees that if Participant
continues to hold any of such Shares after this time, the Shares will be sold by
the Company’s designated broker on Participant’s behalf at the instruction of
the Company.  Therefore, by accepting the Restricted Stock Units, Participant
understands and agrees that the Company is authorized to, and may in its sole
discretion, instruct its designated broker to assist with the mandatory sale of
Shares (on Participant’s behalf pursuant to this authorization) and that
Participant expressly authorizes the Company’s designated broker to complete the
sale of such Shares.  Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of the Shares at any
particular price.  Upon the sale of the Shares, the proceeds, less any
Tax-Related Items and brokerage fees or commissions will be remitted to
Participant pursuant to the procedures described in the “Exchange Control
Information” section below.
 
Exchange Control Information.  Participant understands and agrees that, to
facilitate compliance with exchange control requirements, Participant will be
required to immediately repatriate to China the cash proceeds from the sale of
the Shares issued upon the vesting of the Restricted Stock Units. Participant
further understands that, under local law, such repatriation of the cash
proceeds will be effectuated through a special exchange control account
established by the Company or its Subsidiary in China, and Participant hereby
consents and agrees that the proceeds from the sale of Shares acquired under the
Plan may be transferred to such special account prior to being delivered to
Participant.  The Company may deliver the proceeds to Participant in U.S.
dollars or local currency at the Company’s discretion.  If the proceeds are paid
in U.S. dollars, Participant understands that he or she will be required to set
up a U.S. dollar bank account in China so that the proceeds may be deposited
into this account. If the proceeds are converted to local currency, there may be
delays in delivering the proceeds to Participant.  Participant agrees to bear
the risk of any currency fluctuation between the time the Shares are sold,
either through voluntary sale or through a mandatory sale arranged by the
Company, or proceeds are otherwise realized under the Plan and the time such
proceeds are distributed to Participant through the special exchange control
account.


17

--------------------------------------------------------------------------------

Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
 
DENMARK
 
Stock Option Act.  Participant acknowledges that they have received an Employer
Statement in Danish which sets forth additional terms of the Restricted Stock
Units, to the extent that the Danish Stock Option Act applies to the Restricted
Stock Units.
 
Foreign Asset/Account Reporting Information.  If Participant establishes an
account holding Shares or an account holding cash outside Denmark, he or she
must report the account to the Danish Tax Administration.  The form may be
obtained from a local bank.  Please note that these obligations are separate
from and in addition to the obligations described above.
 
GERMANY
 
Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  In case of payments in
connection with securities (including payment of the Grant Price and the
proceeds realized upon the sale of Shares), the report must be made by the 5th
day of the month following the month in which the payment was made/received. 
The report must be filed electronically.  The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English.  Participant is
responsible for satisfying the reporting obligation.
 
HONG KONG
 
Restricted Stock Units Only Payable in Shares.  Notwithstanding any discretion
in the Plan, the Restricted Stock Units will be settled in Shares only.  The
grant of Restricted Stock Units does not provide any right for Participant to
receive a cash payment.
 
Restriction on Sale of Shares.  Should any portion of the Restricted Stock Units
vest within six months of the Grant Date, Participant agrees that Participant
will not dispose of the Shares acquired at vesting prior to the six-month
anniversary of the Grant Date.
 
Securities Law Information.  Warning:  The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  Participant is advised
to exercise caution in relation to the offer.  If Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, or the
Plan, Participant should obtain independent professional advice.  The Restricted
Stock Units and any Shares issued pursuant to the grant do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company.  The Agreement, including this Appendix, the Plan and
other incidental communication materials have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong.  The
Restricted Stock Units and any related documentation are intended only for the
personal use of each eligible employee of the Company and may not be distributed
to any other person.


18

--------------------------------------------------------------------------------

HUNGARY
 
There are no country-specific provisions.
 
INDIA
 
Exchange Control Information.  Due to exchange control restrictions in India,
Participant may be required to repatriate any proceeds from the sale of Shares
acquired under the Plan to India and proceeds from the receipt of any cash
dividends within such time as prescribed under applicable Indian exchange
control laws. Participant must obtain a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the funds and must maintain
the FIRC as evidence of the repatriation of funds in the event the Reserve Bank
of India or the Employer requests proof of repatriation.
 
Foreign Asset/Account Reporting Information.  Participant is required to declare
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in his or her annual tax return.  It is Participant's
responsibility to comply with this reporting obligation and Participant should
consult with his or her personal tax advisor in this regard.
 
INDONESIA
 
Exchange Control Information.  If Participant remits proceeds from the sale of
Shares or the receipt of any dividends paid on such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. 
For transactions of US$10,000 or more, a description of the transaction must be
included in the report.  Although the bank through which the transaction is made
is required to make the report, Participant must complete a “Transfer Report
Form.”  The Transfer Report Form should be provided to Participant by the bank
through which the transaction is made.
 
JAPAN
 
Foreign Asset/Account Reporting Information.  Participant will be required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000.  Such report will be
due by March 15th of the following year.  Participant should consult with his or
her personal tax advisor as to whether the reporting obligation applies to
Participant and whether Participant will be required to report details of any
outstanding Restricted Stock Units or Shares held by Participant in the report.


19

--------------------------------------------------------------------------------

KOREA
 
Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500,000,000 (or an equivalent
amount in foreign currency).  Participant should consult with his or her
personal tax advisor to determine how to value Participant’s foreign accounts
for purposes of this reporting requirement and whether Participant is required
to file a report with respect to such accounts.
 
MALAYSIA
 
Director Notification Information.  If Participant is a director of a Malaysian
Subsidiary, Participant is subject to certain notification requirements under
the Malaysian Companies Act, 1965.  Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when Participant receives an interest
(e.g., Restricted Stock Units) in the Company or any related companies.  In
addition, Participant must notify the Malaysian Subsidiary when Participant
sells Shares of the Company or any related company (including when Participant
sells Shares acquired under the Plan).  These notifications must be made within
fourteen days of acquiring or disposing of any interest in the Company or any
related company.
 
Data Privacy Notice and Consent.  This provision replaces in its entirety
Section 10 of the Agreement:
 

 
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data, as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Employer, the Company and Subsidiaries for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Employer, the Company and Subsidiaries may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).  The Data is
supplied by the Employer and also by me through information collected in
connection with the Agreement and the Plan.


   
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan bahan-bahan
geran Unit Saham Terbatas yang lain oleh dan di antara, seperti yang berkenaan,
Majikan, Syarikat dan Anak-anak Syarikat untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan Peserta di dalam Pelan.


Peserta memahami bahawa Majikan, Syarikat and Anak-anak Syarikat mungkin
memegang maklumat peribadi tertentu tentang Peserta, termasuk, tetapi tidak
terhad kepada, nama Peserta, alamat rumah dan nombor telefon, tarikh lahir,
nombor insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan,
jawatan, apa-apa Syer atau jawatan pengarah yang dipegang dalam Syarikat,
butir-butir semua Unit Saham Terbatas, atau apa-apa hak lain atas Syer yang
dianugerahkan,  dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah Peserta, untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut ("Data"). Data tersebut
dibekalkan oleh Majikan dan juga oleh saya berkenaan dengan Perjanjian dan
Pelan.
 



20

--------------------------------------------------------------------------------

 
Participant understands that Data will be transferred to Morgan Stanley, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country.  Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative at +60-03-2170-7700. Participant
authorizes the Company, Morgan Stanley and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data as may be required to a broker, escrow
agent or other third party with whom the Shares received upon vesting of
Restricted Stock Units may be deposited.  Participant understands that Data will
be held only as long as is necessary to implement, administer and manage his or
her participation in the Plan.  Participant understands that if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant  does not
consent, or if Participant later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company may not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards. 
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan.  For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, Participant understands that he or she may contact his or her local
human resources representative.
   
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley, atau
mana-mana pembekal perkhidmatan pelan saham lain sebagaimana yang dipilih oleh
Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan, pentadbiran
dan pengurusan Pelan. Peserta memahami bahawa penerima-penerima Data mungkin
berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara Peserta. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh meminta satu senarai yang mengandungi nama-nama dan alamat-alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan peserta di +60-03-2170-7700. Peserta memberi kuasa kepada Syarikat, 
Morgan Stanley dan mana-mana penerima-penerima kemungkinan lain yang mungkin
akan membantu Syarikat (pada masa sekarang atau pada masa depan) dengan
melaksanakan, mentadbir dan menguruskan Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, bagi tujuan-tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta di dalam Pelan, termasuk segala pemindahan Data tersebut
sebagaimana yang dikehendaki kepada broker, egen eskrow atau pihak ketiga 
dengan siapa Saham diterima semasa peletakhakan Unit Saham Terbatas mungkin
didepositkan.  Peserta memahami bahawa Data hanya akan disimpan selagi ia adalah
diperlukan untuk melaksanakan, mentadbir, dan menguruskan penyertaan peserta
dalam Pelan. Peserta memahami bahawa sekiranya peserta menetap di luar Amerika
Syarikat, peserta boleh, pada bila-bila masa, melihat Data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan.  Selanjutnya, Peserta memahami bahawa
peserta memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya
Peserta tidak bersetuju, atau sekiranya Peserta kemudian membatalkan
persetujuannya, status pekerjaan atau perkhidmatan dan kerjaya Peserta dengan
Majikan tidak akan terjejas; satu-satunya akibat buruk sekiranya Peserta tidak
bersetuju atau menarik balik persetujuan Peserta adalah bahawa Syarikat tidak
akan dapat memberikan Unit Saham Terbatas atau anugerah ekuiti lain atau
mentadbir atau mengekalkan anugerah-anugerah tersebut kepada Peserta. Oleh itu,
Peserta memahami bahawa keengganan atau penarikan balik persetujuan peserta
boleh menjejaskan keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk
maklumat lebih lanjut mengenai akibat-akibat keengganan Peserta untuk memberikan
keizinan atau penarikan balik keizinan, Peserta memahami bahawa Peserta boleh
menghubungi wakil sumber manusia tempatan.
 



NETHERLANDS
 
There are no country-specific provisions.


21

--------------------------------------------------------------------------------

NEW ZEALAND
 
Securities Law Information.  Participant is being offered Restricted Stock Units
which, if vested, allows Participant to purchase Shares in accordance with the
terms of this Agreement and the Plan. The Shares, if issued, will give
Participant a stake in the ownership of the Company. Participant may receive a
return if dividends are paid.
 
If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors have been paid.  Participant may lose some
or all of Participant’s investment, if any.
 
New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share scheme.  As a result,
Participant may not be given all the information usually required.  Participant
will also have fewer other legal protections for this investment.  Participant
should ask questions, read all documents carefully, and seek independent
financial advice before committing.
 
The Shares are quoted on the New York Stock Exchange (“NYSE”).  This means that
if Participant acquires Shares under the Plan, Participant may be able to sell
the Shares on the NYSE if there are interested buyers.  Participant may get less
than Participant invested.  The price will depend on the demand for the Shares.
 
For information on risk factors impacting the Company’s business that may affect
the value of the Shares, Participant should refer to the risk factors discussion
on the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at http://ir.nuskin.com.
 
NETHERLANDS
 
There are no country-specific provisions.
 
PHILIPPINES
 
Securities Law Information.  This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1(k) of the Philippine Securities
Regulation Code.
 
THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE.  ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
 
For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, Participant may refer to the risk factors
discussion in the Company's Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company's website at
http://ir.nuskin.com.  In addition, Participant may receive, free of charge, a
copy of the Company's Annual Report, Quarterly Reports or any other reports,
proxy statements or communications distributed to the Company's stockholders by
contacting Investor Relations Department at 75 W. Center Street, Provo, Utah
84601.


22

--------------------------------------------------------------------------------

Participant acknowledges he or she is permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of such shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed.  The Shares are currently listed on the New York Stock
Exchange in the United States of America.
 
RUSSIA
 
Exchange Control Information.  Participant acknowledges that he or she must
repatriate the proceeds from the sale of Shares and any dividends received in
relation to the Restricted Stock Units within a reasonably short time of
receipt.  Such amounts must be initially credited to Participant through a
foreign currency account opened in his or her name at an authorized bank in
Russia.  After the funds are initially received in Russia, they may be further
remitted to foreign banks, provided certain requirements are satisfied. 
Participant must notify the Russian tax authorities about the opening/closing of
each foreign account within one month of the account opening/closing and provide
account balances in each foreign account as of the beginning of each calendar
year.  Participant is encouraged to contact his or her personal advisor with
respect to satisfying the above-described currency rules, as significant
penalties may apply in the case of non-compliance with exchange control
requirements and because such exchange control requirements may change.
 
U.S. Transaction.  Participant understands that acceptance of the grant of the
Restricted Stock Units results in a contract between Participant and the Company
completed in the United States and that the Agreement is governed by the laws of
the State of Utah, without regard to choice of law principles thereof.  Any
Shares to be issued upon vesting of the Restricted Stock Units shall be
delivered to Participant through a brokerage account in the U.S.  Participant
may hold the Shares in his or her brokerage account in the U.S.; however, in no
event will Shares issued to Participant under the Plan be delivered to
Participant in Russia. Participant is not permitted to sell the Shares directly
to other Russian legal entities or individuals.
 
Securities Law Information.  These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of Shares in
Russia. The issuance of Shares pursuant to the Restricted Stock Units described
herein has not and will not be registered in Russia and hence, the Shares
described herein may not be admitted or used for offering, placement or public
circulation in Russia.  Participant acknowledges and agrees that he or she will
sell Shares acquired through participation in the Plan only outside of Russia
through the facilities of a stock exchange on which the Shares are listed.  The
Shares are currently listed on the New York Stock Exchange in the United States.
 
Data Privacy Notice and Consent.  Participant hereby acknowledges that he or she
has read and understood the terms regarding collection, processing and transfer
of Data contained in Section 10 of the Agreement and, by accepting the
Restricted Stock Units, Participant agrees to such terms.  In this regard, upon
request of the Company or the Employer, Participant agrees to provide an
executed data privacy consent form to the Employer or the Company, or any other
agreements or consents that the Company and/or the Employer may deem necessary
to obtain Participant’s consent to collect, process or transfer Participant’s
Data for purposes of administering his or her participation in the Plan under
the data privacy laws in Russia, either now or in the future.  Participant
understands that he or she will not be able to participate in the Plan if he or
she fails to execute any such consent or agreement.


23

--------------------------------------------------------------------------------

Foreign Asset/Account Reporting.  Russian residents will be required to notify
the Russian tax authorities within one month of opening or closing a foreign
bank account or of changing any account details.  Russian residents are also
required to file with the Russian tax authorities reports of the transactions in
their foreign bank accounts.  Russian residents  should consult with their
personal tax advisor for additional information about these reporting
obligations.
 
Labor Law Information.  If Participant continues to hold Shares acquired under
the Plan after an involuntary termination of employment, the Participant will
not be eligible to receive unemployment benefits in Russia.
 
Anti-Corruption Information.  Anti-corruption laws prohibit certain public
servants, their spouses, and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company).
 
SINGAPORE
 
Sale Restriction. Participant agrees that any Shares acquired pursuant to the
Restricted Stock Units will not be offered for sale in Singapore prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).
 
Securities Law Information.  The grant of the Restricted Stock Units is made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the SFA
and is not made to Participant with a view of the Restricted Stock Units being
subsequently offered for sale to any other party.  The Plan has not been lodged
or registered as a prospectus with the Monetary Authority of Singapore.
 
Chief Executive Officer and Director Notification Requirement.  The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act.  The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., Restricted Stock Units, Shares, etc.) in the
Company or any related companies within two business days of (i) its acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
Shares are sold), or (iii) becoming the CEO or a director, associate director or
shadow director.
 
SWEDEN
 
There are no country-specific provisions.
 
TAIWAN
 
Data Privacy Consent.  Participant hereby acknowledges that he or she has read
and understood the terms regarding collection, processing and transfer of Data
contained in Section 10 of the Agreement and by participating in the Plan,
Participant agrees to such terms.  In this regard, upon request of the Company
or the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in
Participant’s country, either now or in the future.  Participant understands he
or she will not be able to participate in the Plan if Participant fails to
execute any such consent or agreement.


24

--------------------------------------------------------------------------------

Securities Law Information.  The Restricted Stock Units and the Shares to be
issued pursuant to the Plan are available only to employees of the Company.  The
grant of the Restricted Stock Units does not constitute a public offer of
securities.
 
Exchange Control Information.  Participant may remit foreign currency (including
proceeds from the sale of Shares or the receipt of any dividends paid on such
Shares) into or out of Taiwan up to US$5,000,000 per year without special
permission.  If the transaction amount is TWD500,000 or more in a single
transaction, Participant must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.
 
THAILAND
 
Exchange Control Information.  If the proceeds from the sale of Shares or the
receipt of any dividends paid on such Shares are equal to or greater than
US$50,000 or more in a single transaction, Participant must repatriate the
proceeds to Thailand immediately upon receipt and convert the funds to Thai Baht
or deposit the proceeds in a foreign currency deposit account maintained by a
bank in Thailand within 360 day of remitting the proceeds to Thailand.  In
addition Participant must report the inward remittance to the Bank of Thailand
on a foreign exchange transaction form.  If Participant fails to comply with
these obligations, Participant may be subject to penalties assessed by the Bank
of Thailand.  Because exchange control regulations change frequently and without
notice, Participant should consult his or her personal advisor before selling
Shares to ensure compliance with current regulations.  Participant is
responsible for ensuring compliance with all exchange control laws in Thailand,
and neither the Company nor any of its Subsidiaries will be liable for any fines
or penalties resulting from his or her failure to comply with applicable laws.




25

--------------------------------------------------------------------------------